Citation Nr: 0022023	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  99-09 392	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to payment of educational assistance benefits 
under Chapter 1606 (formerly Chapter 106), Title 10, United 
States Code, for periods of enrollment beyond April 30, 1997.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel

INTRODUCTION

The veteran served on active military duty from April 1972 to 
August 1973.  He also served in the Army Reserve from 1973 to 
September 1996. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 determination by the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
regional office (RO) which notified the veteran of the denial 
of his claim for payment of educational assistance benefits 
under Chapter 1606 (formerly Chapter 106), Title 10, United 
States Code, beyond April 30, 1997.  


FINDINGS OF FACT

1.  The veteran served in the Selected Reserve.

2.  The Department of Defense (DOD) has determined that the 
veteran became eligible for Chapter 1606 educational 
benefits, Educational Assistance for Members of the Selected 
Reserve, on April 30, 1987.  

3.  The veteran's eligibility for Chapter 1606 educational 
benefits terminated on April 30, 1997.  

4.  The veteran was not enrolled in an educational 
institution when his period of eligibility expired; he did 
not serve in the Persian Gulf War; and he was not prevented 
from initiating or completing a program of education within 
the applicable time period due to a physical or mental 
disability which was incurred in or aggravated by service in 
the Selected Reserve.  


CONCLUSION OF LAW

The criteria for entitlement to payment of educational 
assistance benefits under Chapter 1606 (formerly Chapter 106) 
for any period of enrollment beyond April 30, 1997 have not 
been met.  10 U.S.C.A. §§ 16131, 16132, 16133 (West 1991); 
38 C.F.R. §§ 21.7540, 21.7550 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Educational benefits are available to members of the Selected 
Reserve under Chapter 1606, Title 10, United States Code.  
Specifically, an individual who, after June 30, 1985, 
enlists, reenlists, or extends an enlistment in the Selected 
Reserve for a period of not less than six years, or is 
appointed as a reserve officer and agrees to serve in the 
Selected Reserve for a period of not less than six years in 
addition to any other period of obligated service in the 
Selected Reserve and, before completing initial active duty 
for training, has a high school diploma, is entitled to 
educational assistance under Chapter 1606.  10 U.S.C.A. 
§ 16132.  See also 38 C.F.R. § 21.7540(a).  Regulations 
provide that a determination of an individual's eligibility 
for Chapter 1606 benefits is to be made by the Armed Forces.  
38 C.F.R. § 21.7540(a).  

Except under specific circumstances, a reservist's period of 
eligibility expires effective the earlier of the following 
dates:  (1)  the last day of the 10-year period beginning on 
the date the reservist becomes eligible for educational 
assistance or (2)  the date of separation from the Selected 
Reserve.  38 C.F.R. § 21.7550(a).  If a reservist is enrolled 
in an educational institution regularly operated on the 
quarter or semester system, and the reservist's period of 
eligibility would expire during a quarter or semester, the 
period of eligibility shall be extended to the end of the 
quarter or semester.  38 C.F.R. § 21.7550(b)(1).  If the 
reservist served on active duty during the Persian Gulf War 
and other specific criteria are satisfied, then that period 
of service (plus four months) shall not be considered in 
determining the time limit on eligibility.  38 C.F.R. 
§ 21.7550(a)(3).  Further, a period of eligibility may be 
extended if the individual applies for an extension within a 
prescribed time period and if the individual was prevented 
from initiating or completing a program of education within 
the applicable time period, due to a physical or mental 
disability which was not the result of the reservist's own 
willful misconduct and which was incurred in, or aggravated 
by, service in the Selected Reserve.  38 C.F.R. § 21.7551(a).  

In February 1974 the RO granted service connection for 
prostatitis based on his period of active duty.  The RO 
assigned a 10 percent rating which has remained in effect.

In the present case, DOD data indicates that the veteran, by 
virtue of serving in the Selected Reserve, established basic 
eligibility for Chapter 1606 benefits as of April 30, 1987.  
The delimmiting date was April 30, 1997.  In March 1991, the 
RO received from the veteran a VA Form 22-1990, Application 
For Education Benefits (Application).  According to this 
Application, the veteran applied for educational benefits 
under the Montgomery GI Bill's Selected Reserve Educational 
Assistance Program.  He selected a course of biblical studies 
at the Moody Bible Institute.  In the same month, the VA 
informed the veteran, by furnishing him with a Certificate of 
Eligibility, that, as a member of the Selected Reserve, his 
entitlement consisted of 22 months and 29 days and that he 
had until May 1, 1997 to use his entitlement.  

In April 1991, the RO received a VA Form 22-1999, Enrollment 
Certification, which indicated that the veteran had enrolled 
in a course from January 1991 to May 1991 at the Moody Bible 
Institute.  Also in April 1991, the RO requested from the 
Moody Bible Institute information regarding the amount of 
credit that the school was granting the veteran for his 
previous training and/or experience.  In a separate letter 
dated on the same date in April 1991, the RO informed the 
veteran of the grant of his claim for educational assistance 
benefits from January 1991 to May 1991.  

In a May 1991 letter, the Moody Bible Institute explained 
that the school was not granting to the veteran credit for 
prior training or experience because the school's practice 
does not include awarding credit for time served in the 
military and because the veteran had not furnished the school 
with the transcripts from his two previous educational 
institutions.  Subsequently, in August 1991, the RO informed 
the veteran that his educational benefits were terminated, 
effective in January 1991, due to the agency's lack of 
receipt of a report regarding the amount of credit allowed by 
his school concerning his prior education or training and 
that his remaining entitlement consisted of 22 months and 
29 days. 

Subsequently, in September 1996, the veteran was 
involuntarily separated from the Selected Reserve due to a 
reorganization.  Thereafter, in February 1997, the veteran 
requested a 24 month extension, beyond the April 1997 
expiration of his remaining entitlement to educational 
benefits.  As reasons for the extension, the cited 
"extensive European Overseas Service" from 1981 to 1990 for 
the DOD, "[e]xtensive Stateside Travel [for the United 
States Government] that prevented enrollment and maintenance 
of class schedule," "[e]xtensive Active Military, U.S. Army 
Reserve Duty, that also prevented maintenance of a class 
schedule . . . [from] 1990-1996," and "[r]etirement from 
the U.S. Army Reserves . . . [with] 24 years of Active 
Reserves Service, [effective] September 14, 1996."  
Additionally, the veteran explained that, "based upon my 
retirement, I am now able to enroll and maintain [an] active 
class schedule."  

By a March 1997 letter, the RO notified the veteran of the 
denial of his claim for extension of educational benefits 
beyond his delimiting date of April 30, 1997.  The RO 
explained that it was bound, by regulation, to deny his 
claim.  However, the RO also informed him that, "due to the 
fact that . . . [he was] involuntarily separated on 09-14-96, 
. . . [he is] still allowed to pursue training up until . . . 
[his] original delimiting date of 04-30-97."  

In the substantive appeal, which was received at the RO in 
March 1999, the veteran asserted that an extension of his 
educational benefits was warranted because his separation 
from the Selected Reserve was involuntary and occurred 
through no fault of his own.  Additionally, the veteran 
stated that he has a service-connected disability.  

Thereafter, at the hearing conducted before the undersigned 
member of the Board sitting at the RO in November 1999, the 
veteran testified that his extensive Selected Reserve 
service, his involuntary separation from the Selected 
Reserve, and his service-connected disability warrant an 
extension of his educational benefits.  He stated that as a 
civilian employee of the federal government he served 
overseas for 69 months which prevented him from completing 
his education.  According to the veteran's testimony, his 
service-connected disability is prostatitis, and he is 
receiving compensation benefits for this disorder.  

To summarize, the DOD data indicates that the veteran's basic 
eligibility for Chapter 1606 benefits began on April 30, 
1987.  The law is clear that a reservist's period of 
eligibility expires effective the earlier of the last day of 
the 10-year period beginning on the date that the reservist 
becomes eligible for educational assistance or the date that 
the reservist is separated from the Selected Reserve.  
38 C.F.R. § 21.7550(a).  In the present case, the veteran was 
involuntarily separated from the Selected Reserve in 
September 1996.  Clearly, therefore, the veteran's period of 
basic eligibility cannot be later than April 1997.  

The criteria necessary for an extension of the veteran's 
delimiting date for Chapter 1606 educational benefits is 
clearly set forth.  In this regard, as of April 30, 1997 the 
veteran was not enrolled in an educational institution.  
Furthermore, he did not serve in the Persian Gulf War.  
Moreover, there is no competent medical evidence that the 
veteran was prevented from initiating or completing a program 
of education within the applicable time period, due to a 
physical or mental disability which was not the result of his 
own willful misconduct and which was incurred in, or 
aggravated by, service in the Selected Reserve.  

Based on the foregoing, the Board finds that the veteran is 
not entitled to an extension of the delimiting date for 
utilization of an award of educational benefits under 
Chapter 1606, Title 10, United States Code.  38 C.F.R. 
§§ 21.7550(a)(3) & (b)(1), § 21.7551(a).  The Board 
recognizes the veteran's contentions.  However, governing 
legal criteria specifically exclude an extension of the 
delimiting date for utilizing Chapter 1606 benefits, absent 
certain circumstances, which have not been met in this case.  
As the disposition of this claim is based on the law, and not 
on the facts of this case, the claim must be denied based on 
a lack of entitlement under the law.  See Sabonis v. Brown, 
6 Vet.App. 426, 430 (1994).  See also Harvey v. Brown, 
6 Vet.App. 416, 424 (1994) (in which the United States Court 
of Appeals for Veterans Claims held that the Board is not 
authorized to award payment of benefits were statutory 
requirements for such benefits are not met).  


ORDER

The claim of entitlement to payment of educational assistance 
benefits under Chapter 1606 (formerly Chapter 106), Title 10, 
United States Code, for periods of enrollment beyond 
April 30, 1997 is denied.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 
- 2 -


- 1 -


